Name: Commission Regulation (EC) No 3551/93 of 22 December 1993 amending Regulation (EC) No 3494/93 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/18 Official Journal of the European Comiiiiitiities 24. 12. 93 COMMISSION REGULATION (EC) No 3551/93 of 22 December 1993 amending Regulation (EC) No 3494/93 on the supply of white sugar as food aid Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conversion rate applicable on the day of comple ­ tion of the customs export formalities. The provi ­ sions of Articles 13 to 17 of Commission Regula ­ tion (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106) shall not apply to this amount. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable. The rules given in Commission Regu ­ lation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 3494/93 (3) issued an invitation to tender for the supply, as food aid, of 1 917 tonnes of white sugar ; whereas some of the conditions specified in the Annex I to the Regulation should be amended, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 3494/93 is hereby amended as follows : for lots A to F, footnote (8) shall read : '(B) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Commission Rene STEICHEN Member of the Commission o OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 319, 21 . 12. 1993, p. 8 .